Detailed Action
1. This Office Action is submitted in response to the Terminal Disclaimer filed 12-21-2020. Claims 1-20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments	
2. The Terminal Discliamer filed 12-21-2020 has been approved, and as a result, the Double Patenting rejection in the office action mailed 10-22-2020 is hereby withdrawn. 
				
				       Allowable Subject Matter

3. Claims 1-20 are allowed



The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a drug delivery system that includes a radiation or energy source a container, a fluid path, and a cover, the container holds a liquid drug, the first end of the fluid path is located within the container, and the second end of the fluid path is located within the cover. See USPN 5,899,882; USPN 8,105,282 and USPN 8,461,561.
	The prior art also discloses a drug delivery system that includes a shield to block exposure of the radiation emitted by radionuclides contained in the drug delivery system. See US Pat Pub No 2016/0262984 and US Pat Pub No 2017/0197028.
	However, the prior art fails to disclose a method comprising a drug delivery system with a radiation/energy source, where a shield is positioned between the radiation/energy source and the drug delivery system.

  	Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a method comprising providing an energy source and a drug delivery system; and
positioning a shield between the energy source and the drug delivery system, the drug
delivery system comprising a container, a fluid path, and a cover, wherein the container holds a
liquid drug, wherein a first end ofthe fluid path is disposed within the container, and wherein a
second end of the fluid path is disposed within the cover.

	5. Claims 2-20 are allowed by virtue of their dependency upon allowed claim 1.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
February 18, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881